DETAILED ACTION
Claim Status

Claims 1-19 and 21 are pending, with claims 1, 9 and 16 being independent.
Claims 1-2, 9-10 and 16-17 have been amended. 
Claim 20 has been cancelled without prejudice or disclaimer. 
Claim 21 has been newly added herein.
Claims 1-19 and 21 will be examined below.

Allowable Subject Matter
Claims 16-19 and 21 are allowed.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant argues:
[Page 8-9] of REMARKS,
	However, Kao fails to teach or suggest that a top surface of the doped layer 130 is in contact with the deep trench isolation 140.
………
As provided above in FIG. 10 of Kao, a top surface of the asserted doped layer 130 is in contact with the diffusion barrier layer 120, instead of with the deep trench isolation 140.

Examiner’s reply:
Element 120 in Kao is an insulating material (oxide) and filling material used in the deep trench is also insulating material (oxide). See ¶¶ 0030, 0037. In the instant rejection, ‘deep 

Applicant argues:
[Page 8-9] of REMARKS,
As provided above in FIG. 10 of Iizuka, a top surface of the asserted doped layer PBR is in contact with the diffusion barrier layer EI, instead of with the deep trench isolation DTI.

Examiner’s reply:
Element EI in Iizuka is an insulating material (oxide) and filling material IL0 is also insulating material (oxide). See ¶¶ 0064, 0075. In the instant rejection, ‘deep trench isolation’ is mapped to isolation areas formed by insulating materials EI, and IL0 in ‘the trench’ in PER region (¶ 0106) and DT. With the new mapping of the ‘deep trench isolation’, the doped layer PBR is in direct contact with the deep trench isolation component EI.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UM et al. (US 20160204142 A1).

Regarding independent claim 1, UM et al. teach “A method for manufacturing a semiconductor image sensor, comprising: 
receiving a semiconductor substrate (100, fig. 4A; ¶ 0094); 
forming a recess (104, fig. 4B; ¶ 0095) from a surface of the semiconductor substrate (100); 
forming a diffusion barrier layer (106, fig. 4C; ¶ 0096) over a sidewall of the recess (104); 
removing a portion of the semiconductor substrate (100, fig. 4F; ¶ 0101) through the recess (104) to form a deep trench (112) in the semiconductor substrate (100);
forming a doped layer (114b, fig. 4H; ¶ 0107) over a sidewall and a bottom of the deep trench (112); and 
forming a deep trench isolation (110,116, fig. 4I; ¶ 0109) in the deep trench (112),  wherein a top surface of the doped layer (114b) is in contact with the deep trench isolation (110, 116)”. Note: 114a is removed before filling the trench with material 116.Thus the top surface of 114b is in contact of material 116.

Regarding claim 2, UM et al. further teach “The method of Claim 1, wherein the forming of the doped layer (114b, fig. 4G-4I) is prior to the forming of the deep trench isolation (116)”.

Regarding claim 6, UM et al. further teach “The method of Claim 1, wherein the diffusion barrier layer (106, fig. 4C; ¶ 0096) is substantially conformal with respect to the sidewall of the recess (104).

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao (US 20150130016 A1) of record.

Regarding independent claim 1, Kao teaches “A method for manufacturing a semiconductor image sensor, comprising: 
receiving a semiconductor substrate (110, fig. 3; ¶ 0027); 
forming a recess (T3) from a surface of the semiconductor substrate (110, fig. 5; ¶ 0029); 
forming a diffusion barrier layer (520) over a sidewall of the recess (T3, fig. 6; ¶ 0030); 
removing a portion of the semiconductor substrate (110) through the recess (T3) to form a deep trench (T1) in the semiconductor substrate (110, fig. 7; ¶ 0032); and 
forming a doped layer (130, fig. 9; ¶ 0015) over a sidewall and a bottom of the deep trench (T1); and 
forming a deep trench isolation (comprising insulating diffusion barrier layer 120 and insulating film 140) in the deep trench (T1, fig. 10; ¶ 0037), wherein a top surface of the doped layer (130) is in contact with the deep trench isolation (120,140)”.

Regarding claim 2, Kao further teaches “The method of Claim 1, wherein the forming the doped layer (130) over a sidewall of the deep trench (T1) prior to the forming of the deep trench isolation (140, fig. 9; ¶ 0033).

Regarding claim 6, Kao further teaches “The method of Claim 1, wherein the diffusion barrier layer (520) is substantially conformal with respect to the sidewall of the recess (T1, fig. 9).

Claims 1, 4, 7-10 and 12, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iizuka et al. (US 20170365631 A1) of record.

Regarding independent claim 1, IIZUKA et al. teach a method for manufacturing a semiconductor image sensor, comprising: 
receiving a semiconductor substrate SB, EP (fig. 3; ¶ 0105); 
forming a recess (‘the trench’ in IR region, ¶ 0106) from a surface of the semiconductor substrate SB, EP; 
forming a diffusion barrier layer EI (EI around top part of DT, fig. 5) over a sidewall of the recess (‘the trench’ in IR region, ¶ 0106);
removing a portion of the semiconductor substrate EP through the recess to form a trench DT the semiconductor substrate EP; and 
forming a doped layer (PBR, fig. 13; ¶ 0159) over a sidewall and a bottom of the deep trench (DTI); and 
forming a deep trench isolation (comprising insulating diffusion barrier layer EI and insulating film IL0) in the deep trench, wherein a top surface of the doped layer (PBR) is in contact with the deep trench isolation; and 

Regarding claim 4, Iizuka et al. further teach, the method of Claim 1, further comprising: 
forming a shallow trench (trench containing EI in pixel region in fig. 3) from the surface of the semiconductor substrate; and 
forming a shallow trench isolation (EI in pixel region in fig. 3) in the shallow trench, wherein a depth of the deep trench isolation DTI is greater than a depth of the shallow trench isolation EI.

Regarding claim 7, Iizuka et al. further teach, the method of Claim 1, further comprising forming an interconnection structure CL, IL0, IL1, CP, M1, V1 etc over the semiconductor substrate SB, EP, wherein the interconnection structure comprises a dielectric layer CL, IL0, IL1, CP and at least a conductive feature M1, V1 etc (fig. 14).

Regarding claim 8, Iizuka et al. further teach, the method of Claim 7, wherein the deep trench isolation DTI comprises an upper portion and a bottom portion, the upper portion is extended from the semiconductor substrate SB, EP into the dielectric layer CL, IL0, IL1, CP of the interconnection structure, and a top surface of the upper portion of the deep trench isolation DTI is in contact with the dielectric layer of the interconnection structure (fig. 14).

Regarding independent claim 9, IIZUKA et al. teach “A method for manufacturing a semiconductor image sensor, comprising: 
receiving a semiconductor substrate SB, EP (fig. 3; ¶ 0105); 
forming a shallow trench isolation (EI in pixel region PER in fig. 3) in the semiconductor substrate SB, EP; 
forming a recess (‘the trench’ in IR region, ¶ 0106) from a surface of the semiconductor substrate SB, EP; 
forming a diffusion barrier layer EI (EI around top part of DT in IR region, fig. 5) over a sidewall of the recess (‘the trench’ in PER region, ¶ 0106);
removing a portion of the semiconductor substrate EP (fig. 5) through the recess (‘the trench’ in IR region, ¶ 0106) to form a deep trench DTI in the semiconductor substrate SB, EP; 
forming a doped layer (PBR, fig. 13; ¶ 0159) over a sidewall and a bottom of the deep trench (DTI); and 

forming a dielectric layer CL, IL0, IL1, CP (fig. 14) over the semiconductor substrate and a conductive structure M1, M2, GE, V1 etc in the dielectric layer,
wherein the conductive structure (in PER region, fig. 14) is disposed between the deep trench isolation DTI and the shallow trench isolation EI (in PER region, see fig. 14), surrounded by the deep trench isolation DTI (DTI is in IR region and according to fig. 10, IR surrounds PER) and the shallow trench isolation EI from a top view, and separated from the deep trench isolation DTI and the shallow trench isolation EI.

Regarding claim 10, Iizuka et al. further teach, the method of Claim 9, wherein the forming of the doped layer PBR over a sidewall of the deep trench DT prior to the forming of the deep trench isolation DTI (fig. 13).

Regarding claim 12, Iizuka et al. further teach, the method of Claim 9, wherein the deep trench isolation DTI comprises an upper portion and a bottom portion, and the diffusion barrier layer EI (EI around top part of DT, fig. 14) surrounds a sidewall of the upper portion.

Regarding claim 14, Iizuka et al. further teach, the method of Claim 12, wherein a top surface of the upper portion of the deep trench isolation DTI is in contact with the dielectric layer (fig. 14). 

Regarding claim 15, Iizuka et al. further teach, the method of Claim 9, further comprising forming at least a driving component Q1 and a radiation-sensing region PD in the semiconductor substrate prior to the forming of the interconnection structure (fig. 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kao as applied to claim 1 above, and further in view of Chou et al. (US 20150380447 A1) of record.

Regarding claim 3, Kao teaches all the limitations described in claim 1.
But Kao is silent upon the provision of wherein the forming the diffusion barrier layer over the sidewall of the recess comprises: 
forming a liner dielectric layer over the first surface of the semiconductor substrate, a bottom and the sidewall of the recess; and 
removing the liner dielectric layer from the first surface of the semiconductor substrate and the bottom of the recess.

However, Chou et al. teach a similar device comprising steps of the forming the diffusion barrier layer over the sidewall of the recess comprises: 
forming a liner dielectric layer 322 (fig. 3B; ¶ 0025) over the first surface of the semiconductor substrate 104, a bottom and the sidewall of the recess 306; and 
removing the liner dielectric layer 322 from the first surface of the semiconductor substrate and the bottom of the recess (fig. 3C).
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. as applied to claim 1 above, and further in view of Chen et al. (US 20170207270 A1) of record.

Regarding claim 5, Iizuka et al. teach all the limitations described in claim 4.
But Iizuka et al. are silent upon the provision of wherein a depth of the recess is less than the depth of the shallow trench isolation.
However, Chen et al. teach a similar device wherein a depth of the recess 202 is less than a depth of shallow trench isolation ‘STI’ (fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Iizuka et al., and Chen et al. to include a STI according to the teachings of Chen et al. with a general motivation to isolate adjacent electrical elements. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kao as applied to claim 9 above, and further in view of Chou et al. 

Regarding claim 11, Kao teaches all the limitations described in claim 9.
But Iizuka et al. are silent upon the provision of wherein the forming the diffusion barrier layer over the sidewall of the recess comprises: 

removing the liner dielectric layer from the first surface of the semiconductor substrate and the bottom of the recess.

However, Chou et al. teach a similar device comprising steps of the forming the diffusion barrier layer over the sidewall of the recess comprises: 
forming a liner dielectric layer 322 (fig. 3B; ¶ 0025) over the first surface of the semiconductor substrate 104, a bottom and the sidewall of the recess 306; and 
removing the liner dielectric layer 322 from the first surface of the semiconductor substrate and the bottom of the recess (fig. 3C).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Kao and Chou et al. to form the diffusion barrier layer according to the teachings of Chou et al. with a motivation of forming an improved DTI structure. See Chou et al., ¶¶ 0011-0012. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. as applied to claim 12 above, and further in view of Chen et al. 

Regarding claim 13, Iizuka et al. teach all the limitations described in claim 12.
But Iizuka et al. are silent upon the provision of wherein a depth of the upper portion is less than a depth of shallow trench isolation.
However, Chen et al. teach a similar device wherein a depth of the upper portion 202 is less than a depth of shallow trench isolation ‘STI’ (fig. 1-2).


Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817